TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00321-CV


Caldwell County Sheriff's Office, Appellant

v.


Barbara Crider, Jacqueline Jackson, and Joshua Verdecanna, Appellees





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 02-0-078, HONORABLE ROBERT ESCHENBURG II, JUDGE PRESIDING 



O R D E R

PER CURIAM

	Appellant filed a notice of appeal on May 20, 2002.  Appellant and appellees agree
that a district-court order denying appellant's plea to the jurisdiction was signed on May 4, 2002. 
Appellant has included a copy of that order in its appendix to its brief.  However, the clerk's record
did not include a copy.  In a second supplemental clerk's record, there is a letter from the District
Clerk informing us that a search of the clerk's records has failed to find a copy of that final order. 
Accordingly, we will abate this appeal in order for the parties to secure a signed order to be
transmitted by supplemental clerk's record by September 6, 2002.  See Tex. R. App. P. 27.2 (may
allow premature actions to be made final and transmitted in supplemental record).



	It is so ordered August 15, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish